DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species A(ii), B(ii) and C(i) in the reply filed on   is acknowledged.

Species A(i) and A(ii) merged into one species
Examiner notes, in regard to species A(i)-(iii), Examiner has merged species A(i) and A(ii) into one species (“easily openable” and “not unopenable but not that easily unopenable” have been merged into one), making the elected species Species A(i). Species A(iii) remains withdrawn, and is now technically species A(ii). Examiner notes that the term “easily openable” is an understood term to those of ordinary skill in the art in the packaging art. This species has been examined, the unelected species A(iii) (now A(ii)), “unopenable”, is withdrawn. 

Claim 4 is withdrawn as being drawn to nonelected species B(i). Claims 1-16 read on elected species Species A(i) and C(i). Therefore, only claim 4 is withdrawn.

Note on claim 2 as applied to Matsumoto et al. (US 2013/0130062)
Examiner notes that Matsumoto et al. (US 2013/0130062), the primary reference in the 35 U.S.C. 103 rejection made of record below, teach against the use of a two-pack adhesive (paragraphs 0003, 0004 and 0007), and thereby one of ordinary skill in the art would not have been motivated to have replaced the gas barrier adhesive of Matsumoto et al. (US 2013/0130062) with a two-pack adhesive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (US 2013/0130062) in view of Kaiho et al. (USPN 4,528,234).
In regard to claims 1, 6 and 7 (species C(i), aluminum, was elected), Matsumoto et al. teach a laminate film for food packaging (paragraph 0078) including in the form of a bag (paragraph 0018), where the laminate film comprises at least a substrate (which corresponds to the claimed base), an adhesive coating material layer and sealant layer laminated in this order, and in case where the laminate film is formed into a bag, the substrate layer is the outer surface of the bag and the sealant layer is the inner surface thereof (paragraph 0018). Matsumoto et al. teach that the thickness of the adhesive coating material layer is “more preferably” from 0.5 to 10 microns, a range that greatly overlaps with the claimed range of 0.5 to 6 microns. One of ordinary skill in the art would have recognized to have formed a laminate film having the adhesive layer of Matsumoto et al. having a thickness in the range of 0.5 to 6 microns, because this range is taught as a suitable range via the teaching of Matsumoto et al. of the range of Matsumoto et al. of 0.5 to 10 microns. Matsumoto et al. teach that the adhesive coating material layer has extremely high-level gas barrier performance (and the adhesive coating material layer of Matsumoto et al. is therefore a gas barrier adhesive; paragraph 0059). Matsumoto et al. teach that the laminate may include an additional film material layer such as any of the materials disclosed as suitable for the substrate in paragraph 0019 such as polyolefin or polyester between the sealant layer and the adhesive layer, including an additional film material layer that may be deposited with alumina or silica (paragraph 0023). 
While Matsumoto et al. teach that the substrate layer (base) may include a vapor deposition of aluminum metal (paragraph 0019), Matsumoto et al. does not explicitly teach that the vapor deposition layer on the additional film material layer such as polyolefin or polyester between the sealant layer and the adhesive layer taught in paragraph 0023 may be an aluminum layer (as opposed to alumina or silica). Matsumoto et al. discloses polyethylene terephthalate as a suitable polyester for the substrate in paragraph 0019, and therefore, polyethylene terephthalate is disclosed as a suitable material for the additional film material layer such as polyolefin or polyester between the sealant layer and the adhesive layer taught in paragraph 0023 (polyethylene terephthalate is a polyester).
Kaiho et al., however, discloses a laminate for food packaging (see, for example, col. 1, lines 4-7) that includes an aluminum layer that is vapor deposited onto a polyethylene terephthalate (PET) layer (see, for example, col. 4, lines 47-55 and col. 3, lines 60-67). Since Kaiho et al. establish that it is known to vapor-deposit a layer of aluminum onto a PET layer in food packaging (and that vapor deposited aluminum layers were/is a well known barrier layer material, including as established by Matsumoto et al. as discussed in at least paragraph 0019), it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have replaced the alumina or silica vapor deposition layer on the additional film material layer such as polyester (including polyethylene terephthalate) between the sealant layer and the adhesive layer taught in paragraph 0023 with the vapor deposited aluminum layer taught by Kaiho et al.

In regard to claim 3, Matsumoto et al. and Kaiho et al. teach the laminate as discussed above in regard to claim 1. Since the sealant layer of Matsumoto et al. is for a food packaging bag, the sealant layer is necessarily easily openable for it to function as a food packaging bag (paragraphs 0018, 0078 and 0079).

In regard to claim 8, Matsumoto et al. and Kaiho et al. teach the laminate as discussed above in regard to claim 1. Kaiho et al. teach the thickness of the vapor deposited aluminum layer on the PET layer is 20 angstroms (col. 4, lines 47-55), which is 2 nm, which falls within the claimed range.

In regard to claim 9, Matsumoto et al. and Kaiho et al. teach the laminate as discussed above in regard to claim 1. Examiner notes that the dimensional units that the oxygen permeability is reported in are not the same as the claimed oxygen permeability. However, since Matsumoto et al. and Kaiho et al. teach a laminate having all structural and compositional requirements of claim 1 (including aluminum vapor deposited layer/s which would control the barrier properties of the film as a metal layer), one of ordinary skill in the art would have expected the inherent physical characteristics of the laminate, such as the claimed oxygen and water vapor permeabilities, to be the same, as well, since there is nothing otherwise recited that would lead to a different result. Also note that
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)…

MPEP 2112 I; and mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

In regard to claims 10 and 11, Matsumoto et al. and Kaiho et al. teach the laminate as discussed above in regard to claim 1. Since Matsumoto et al. and Kaiho et al. teach a laminate having all structural and compositional requirements of claim 1 (including aluminum vapor deposited layer/s which would control the barrier properties of the film as a metal layer), one of ordinary skill in the art would have expected the inherent physical characteristics of the laminate, such as the claimed change in oxygen permeability from before to after a bending load is applied five times by a Gelbo Flex tester, to be the same, as well, since there is nothing otherwise recited that would lead to a different result. Also note that
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)…

MPEP 2112 I; and mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

In regard to claim 12, Matsumoto et al. and Kaiho et al. teach the laminate as discussed above in regard to claim 1. Since Matsumoto et al. and Kaiho et al. teach a laminate having all structural and compositional requirements of claim 1 (including aluminum vapor deposited layer/s which would control the barrier properties of the film as a metal layer), one of ordinary skill in the art would have expected the inherent physical characteristics of the laminate, such as the claimed change in oxygen and water vapor permeabilities from before to after a packing load is applied once by a vertical pillow packing machine, to be the same, as well, since there is nothing otherwise recited that would lead to a different result. Also note that
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)…

MPEP 2112 I; and mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

In regard to claim 13, Matsumoto et al. and Kaiho et al. teach the laminate as discussed above in regard to claim 1. The total number of layers in the laminate taught by Matsumoto et al. and Kaiho et al. as discussed above in regard to claim 1 is 6 or less.

In regard to claim 14, Matsumoto et al. and Kaiho et al. teach the laminate as discussed above in regard to claims 3 and 1. Since the sealant layer of Matsumoto et al. is for a food packaging bag, the sealant layer is necessarily easily openable for it to function as a food packaging bag (paragraphs 0018, 0078 and 0079) (and so the sealant layer is necessarily easily openable).

In regard to claim 15, Matsumoto et al. and Kaiho et al. teach the laminate as discussed above in regard to claim 1. The laminate of Matsumoto et al. and Kaiho et al. is a gas barrier packaging material (see, for example, paragraphs 0018, 0078 and 0079).

In regard to claim 16, Matsumoto et al. and Kaiho et al. teach the laminate as discussed above in regard to claim 1. Matsumoto et al. teach that the package may be formed via pillow-type sealing (paragraph 0077) and therefore teach that the package may be in the form of a pillow package.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (US 2013/0130062) in view of Kaiho et al. (USPN 4,528,234), and in further view of Steenblik et al. (USPN 5,475,533).
Matsumoto et al. and Kaiho et al. teach the laminate as discussed above.
Matsumoto et al. and Kaiho et al. do not explicitly teach a print layer between the base (substrate) and the gas barrier adhesive layer.
Steenblik et al., however, disclose a packaging bag (see, for example, col. 11, line 16) where a print layer is between the base (substrate) and the adhesive layer of a multilayer bag (see, for example, col. 11, lines 8-9). Therefore, since Steenblik et al. establish that it is known to form a print layer between the base (substrate) and the adhesive layer of a multilayer bag, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have included a print layer between the base (substrate) and the adhesive layer of the multilayer bag taught by Matsumoto et al. and Kaiho et al. in the instance where decoration or information conveyance via print is desired for the bag.

Claims 1-3, 5-7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 2018/0362785).
In regard to claims 1-3 and 5-7 (species C(i), aluminum, was elected), Arai et al. teach a gas barrier laminate having the following layer order:

first base material / print layer / gas barrier adhesive layer / aluminum vapor deposited layer / second base material 

(see, for example, Example 1, paragraphs 0237 and 0238)

This layer structure corresponds to as claimed : (A) / print / (B) / (C) / (D).

The adhesive layer of Example 1 is a gas barrier adhesive layer (see, for example, paragraphs 0008, 0012, 0022, 0070, 0133 and 0135)

The aluminum vapor deposited layer is in contact with the gas barrier adhesive layer because Arai et al. teach that the gas barrier adhesive layer of Arai et al. has improved bonding to aluminum layers such as aluminum vapor deposited layers (paragraph 0186)

The second layer is a PP (polypropylene) film, and would be recognized by one of ordinary skill in the art as a sealable material, a layer of which would thus be sealable, including easily openable. Additionally, Arai et al. teach in paragraph 0002 that PP films are known to function as a sealing layer in food packaging. Since the sealant layer of Arai et al. is for food packaging (paragraphs 0002 and 0017), the sealant layer is necessarily easily openable for it to function as food packaging.

Arai et al. do not explicitly teach that the thickness of the adhesive layer is from 0.5 to 6 microns.
However, since Arai et al. teach that the thickness of the first and second base material layers of Example 1 are 12 and 25 microns, respectively, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed the adhesive layer of Example 1 of Arai et al. such that it has a thickness within a range of 0.5 to 6 microns, since such a thickness of an adhesive layer would be recognized as being within the range of reasonable thicknesses of an adhesive layer in a multilayer film having other layers of thickness of 12 and 25 microns.

In regard to claim 2, Arai et al. teach that the adhesive is a two-pack curable adhesive (see, for example, abstract and paragraphs 0008-0012) that may be solvent free (non-solvent type, paragraphs 0202 and 0218). Since it is solvent-free, it has a solvent content of 0. All method steps recited in claim 2 are required steps of applying a two-pack curable adhesive to form the adhesive layer.

In regard to claim 9, Arai et al. teach the laminate as discussed above in regard to claim 1. However, since Arai et al. teach a laminate having all structural and compositional requirements of claim 1 (including aluminum vapor deposited layer/s which would control the barrier properties of the film as a metal layer), one of ordinary skill in the art would have expected the inherent physical characteristics of the laminate, such as the claimed oxygen and water vapor permeabilities, to be the same, as well, since there is nothing otherwise recited that would lead to a different result. Also note that
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)…

MPEP 2112 I; and mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

In regard to claims 10 and 11, Arai et al. teach the laminate as discussed above in regard to claim 1. Since Arai et al. teach a laminate having all structural and compositional requirements of claim 1 (including aluminum vapor deposited layer/s which would control the barrier properties of the film as a metal layer), one of ordinary skill in the art would have expected the inherent physical characteristics of the laminate, such as the claimed change in oxygen permeability from before to after a bending load is applied five times by a Gelbo Flex tester, to be the same, as well, since there is nothing otherwise recited that would lead to a different result. Also note that
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)…

MPEP 2112 I; and mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

In regard to claim 12, Arai et al. teach the laminate as discussed above in regard to claim 1. Since Arai et al. teach a laminate having all structural and compositional requirements of claim 1 (including aluminum vapor deposited layer/s which would control the barrier properties of the film as a metal layer), one of ordinary skill in the art would have expected the inherent physical characteristics of the laminate, such as the claimed change in oxygen and water vapor permeabilities from before to after a packing load is applied once by a vertical pillow packing machine, to be the same, as well, since there is nothing otherwise recited that would lead to a different result. Also note that
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)…

MPEP 2112 I; and mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

In regard to claim 13, Arai et al. teach the laminate as discussed above in regard to claim 1. The total number of layers in the laminate taught by Arai et al. as discussed above in regard to claim 1 is 6 or less.

In regard to claim 14, Arai et al. teach the laminate as discussed above in regard to claims 3 and 1. Since the sealant layer of Arai et al. is for food packaging, the sealant layer is necessarily easily openable for it to function as food packaging (paragraphs 0002 and 0017) (and so the sealant layer is necessarily easily openable).

In regard to claim 15, Arai et al. teach the laminate as discussed above in regard to claim 1. The laminate of Arai et al. is a gas barrier packaging material (see, for example, paragraphs 0002 and 0017).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 2018/0362785) in view of Kaiho et al. (USPN 4,528,234).
Arai et al. teach the laminate as discussed above in regard to claim 1.
Arai et al. does not specify the thickness of the vapor deposited aluminum layer.
Kaiho et al., however, discloses a laminate for food packaging (see, for example, col. 1, lines 4-7) that includes an aluminum layer that is vapor deposited onto a polymeric base layer (see, for example, col. 4, lines 47-55 and col. 3, lines 60-67). Kaiho et al. teach that the thickness of the vapor deposited aluminum layer is 20 angstroms (col. 4, lines 47-55), which is 2 nm, which falls within the claimed range. Since Kaiho et al. establish that 2 nm is a known suitable thickness for vapor deposited aluminum layer on a polymeric base layer in food packaging laminates, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed the vapor deposited aluminum layer of Arai et al. such that it has a thickness of 2 nm (or about 2 nm).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/            Primary Examiner, Art Unit 1788